Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 4/19/2022 is acknowledged.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 10/23/2020 and 11/16/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2020-0066714, filed on 6/2/2020.

Claim Rejections – 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US PGPub 2018/0075617) [hereafter Abe].

6.	As to claim 1, Abe discloses a method for photographing an image performed by a computer device (camera 100 as shown in Figure 1-2) comprising: obtaining a screen division value (set number of auto focus areas set in image area 400 as shown in Figure 6) for photographing an image; classifying a photographing screen into a plurality of sections (AF areas 41) based on the screen division value; photographing a first image (first image in focus stacking images having a corresponding frame number as shown in Figure 7) by focusing a first section (one of AF areas) among the plurality of sections; photographing a second image (second image in focus stacking images having a corresponding frame number as shown in Figure 7) by focusing a second section (other of AF areas) among the plurality of sections; and transmitting the first image and the second image to a server (Paragraphs 0028, 0053-0057, 0059-0062, 0067-0071, 0076-0078, 0114).

7.	As to claim 2, Abe discloses the first image and the second image are images of photographing the same subject (as shown in Figure 11); and the first image and the second image are sequentially photographed according to an order value (order from nearest to farthest lens position) matching the plurality of sections (Paragraphs 0056-0057, 0059, 0061, 0067).

8.	As to claim 4, Abe discloses packing the first image and the second image according to a photographed order to transmit the first image and the second image to the server (Paragraphs 0076-0079, 0114).

9.	As to claim 5, Abe discloses transmitting the first image and the second image to the server together with information indicating a photographed order of the first image and the second image (Paragraphs 0057, 0114).

10.	As to claim 6, Abe discloses the server checks focused sections (contrast values) of the first image and the second image to determine a type (frame number of a frame having a focus position specified in stacking range) of the first image or the second image (Paragraphs 0056, 0078, 0114).

11.	As to claim 7, Abe discloses the server obtains the screen division value (AF area number in table shown in Figure 7), and checks a focused area of the first image and the second image by referring to the screen division value (Paragraphs 0057, 0078, 0114).

12.	As to claim 8, Abe discloses the server further obtains an order value (in focus position in table shown in Figure 7) matching the plurality of sections, and checks an order of the focused sections by referring to the order value (Paragraphs 0057, 0078, 0114).

13.	As to claim 10, the Abe reference discloses all claimed subject matter as explained above with respect to the comments/citations of claim 1.

Claim Objections
14.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664